 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         ROBERT ALLEN STANARD,                        CASE NO. C19-0017JLR

11                              Plaintiff,              ORDER DENYING PLAINTIFF’S
                  v.                                    MOTION FOR
12                                                      RECONSIDERATION
           SPECIAL INVESTIGATIVE
13
           AGENT NOLAN, et al.,
14
                                Defendant.
15

16         Before the court is Plaintiff Robert Allen Stanard’s motion for reconsideration

17   (MFR (Dkt. # 35)) of the court’s order (1/14/20 Order (Dkt. # 33)) adopting Magistrate

18   Judge Theiler’s report and recommendation (R&R (Dkt. # 28)) and granting Defendants

19   Sean Nolan, Dan Sproul, Ian Connors, and Mary Mitchell’s (collectively, “Defendants”)

20   motion to dismiss (MTD (Dkt. # 15)). For the reasons stated below, the motion is

21   DENIED.

22   //


     ORDER - 1
 1          Pursuant to Local Civil Rule 7(h)(1), motions for reconsideration are disfavored,

 2   and the court ordinarily will deny such motions unless the moving party shows (a)

 3   manifest error in the prior ruling, or (b) new facts or legal authority which could not have

 4   been brought to the court’s attention earlier with reasonable diligence. Local Rules W.D.

 5   Wash. LCR 7(h)(1).

 6          Mr. Nolan presents no new facts or legal authority that could not have been

 7   brought to the court’s attention earlier with reasonable diligence. (See generally Mot.)

 8   Instead, Mr. Nolan asserts that the court failed under the Bivens analysis to properly

 9   determine whether or not his alternative remedy was adequate or determine what special

10   factors lead to the court’s conclusion that Congress, not the courts, have the authority to

11   authorize a suit for money damages. (See MFR at 1-3; Bivens v. Six Unknown Federal

12   Narcotics Agents, 403 U.S. 388 (1971).) These issues were fully analyzed and discussed

13   in both the report and recommendation and this court’s order adopting the report and

14   recommendation. (See R&R at 7 (determining that the plaintiff had the adequate

15   alternative remedy—and in fact utilized this remedy—available to him under the Bureau

16   of Prisons’ administrative remedy program); id. (analyzing Congress’s involvement in

17   the area of prisoner civil rights as a factor that weighs against extending Bivens);

18   1/14/2020 Order (adopting the report and recommendation’s Bivens analysis in full).)

19          Because Mr. Nolan has not made a showing of manifest error in the court’s prior

20   ruling or brought to the court’s attention any new facts or legal authority that could not

21   //

22   //


     ORDER - 2
 1   have been brought to the court’s attention earlier with reasonable diligence, the court

 2   DENIES Mr. Nolan’s motion for reconsideration (Dkt. # 35).

 3          Dated this 21st day of February, 2020.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
